 In the Matter of BERCUT-RICHARDS PACKING COMPANY,et al. andCANNERY AND FOOD PROCESS WORKERS COUNCILOF THEPACIFICCOAST AND ITS AFFILIATED UNIONS: FOOD, TOBACCO, AGRICULTURALAND ALLIED WORKERS UNION OF AMERICA, C. I. O.Case No 20-R-1414, et al.SECOND SUPPLEMENTALDECISIONJune 13, 19461On February 16, 1946, the Boardissued a Supplemental Decisionand Ordersetting asidethe priorelections held herein.On March 28,1946, the Boardissued an order reopeningthe recordand directing afurther hearing for the purpose of adducing additional evidence with re-snect to (1) the time when further elections should be held : (2) eligi-bility provisions for votingin such further elections;and (3) the formof the ballot in such further elections. Pursuant to the order reopeningthe record, the Board provided for an appropriate hearing upon duenotice before CharlesW. Schneider, TrialExaminer.The hearing washeld on April 29, 1946, at San Francisco, California. The C. P. & G.,certain of the independent companies, the C. I. 0., and the A. F. L.appeared and participated.' At the hearing certain additionalissues con-cerning the appropriate units and voting groups were also raised. Allpartieswere afforded full opportunity to examine and cross-examinewitnesses and to introduce evidence bearing on the issues. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. The motion of the C. P. & G. to postpone thepresent proceedings is denied for reasons hereinafter stated. All partieswere afforded an opportunity to file briefs with the Board.Upon the entire recordin the case,the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTI.As to the appropriate units and voting groupsa.The composition of theunits and groups in generalThe Board, in its prior Decision and Direction of Election, made nofinding with respect to the inclusion or exclusion of non-deputized watch-'TheIndependent Council,herein called the Independent,although notified in advance ofthe hearing,did not appear at the reopened hearing or request to be allowed to participate inany subsequent elections.68 N. L R. B., No. 86.605 606DECISIONSOF NATIONALLABOR RELATIONS BOARDmen, cafeteria employees,and floorladies,concerning whom there wasno specific evidence in the record as to their respective duties and re-sponsibilities.At the reopened hearing, the parties agreed that non-deputized watchmen and cafeteria employees should be included in theunit.Under the circumstances, we shall include non-deputized watch-men and cafeteria employees.With respect to floorladies, however, theUnions disagreed as to their inclusion, the C. I. 0. contending that someof the floorladies should be excluded as supervisory employees. Therecord discloses that floorladies are generally without supervisory au-thority and have been included under the provisions of themaster con-tract between C. P. & G. members and the A. F. L. Under the cir-cumstances,we shall include floorladies as a group, subject to the rightto challenge the ballots of individualfloorladies upon the ground thatthey are supervisory employees.b.The scope of the C. P. & G. unitThe parties at the reopened hearing suggested that the C. P. & G. unitbe further clarified specifically to state the plants intended to be coveredby the unit heretofore found appropriate in the Board's Decision andDirection of Elections.Although such Decision and Direction did notrefer to specific plants of C. P. & G. members within the scope of theC.P. & G. unit, it was our intention to include therein the employeesof all plants of C. P & G members then engaged in the canning of fruitsand vegetables and covered by the provisions of the recentmaster agree-ment between members of the C. P. & G. and the A. F. L. Accordingly,in view of a possible ambiguity in our previous finding with respect tothe C. P. & G. unit, we shall clarify such unit by a supplemental findingat the present time.We find, therefore, that all production and main-tenance employees in the plants of member companies of the C. P. & G.as set forth in Appendix A,2 attached hereto, including nor-dconti7edwatchmen, cafeteria employees, and floorladies, but excluding office andclerical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action. conct;tn- a >>r;tappropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.c.Effect of additions to and withdrawalsfrom the C. P. & G.With reference to the inclusion within the C. P. & G. unit of employee;in plants ofcertain companies whoserelationsto the C. P. & G. havechanged orwho have putinto operation additional plants sincethe date2The list of plants to be found in Appendix A does not include the plants of certain com-panies hereinafter considered whose relation to the CP&G has changed or which have beenput into operation since the date of the previous Decision and Direction. BERCUT-RICHARDS PACKING COMPANY, ET AL607of our previous Decision and Direction,itappears that theLincolnPacking Companyhas withdrawn from the C. P. & G. and has electedto pursue an independent course of action withregard toits labor rela-tions.Underthe circumstances,we find that the employees ofLincolnPacking Companyconstitute a separate appropriate unit for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'With respectto the employees ofAllenR. ParrishCompanyandCalifornia Frozen Foods,Inc.,which companies recently have becomemembers ofthe C.P. & G. and desire that their employees be includedwithin theC. P. & G. unit,itappears that such employees,togetherwith the employees at the new plant of theH J. Heinz Company,re-cently opened at Tracy, California,have never been included underthe master agreement coveringthe C.P. & G. unit.The recordindicatesthat,as a normal practice,plantsof C. P. &G. members have been in-cluded underthe A.F. L. contract only upon a showing that a majorityof the employees in individual plants have selectedthe A.F. L. as theirbargaining representative.Underthe circumstances,we are of theopinion that,before making a final determination as to the inclusion ofthese employees within the C. P. & G. unit, such employees should beafforded an opportunity to express their desires with respect to repre-sentation for the purposes of collective bargaining,either as members oftheC.P. & G. unit or as members of independent units, as reflectedin separate elections.4Uponthe results of these elections will depend, in1) 1rt.our determination with respect to the tvFc of unit through whichthe employees hereinabove mentioned may exercise their right to bar-gain collectively.If a majority of the employees in any of the threevoting groups composed of employees of the respective companies selectthe same bargaining representative as that selected by the employeestalthill the C. P. & G unit, the employees of that company or the par-ticular plant involved in such election,will have thereby indicated theirdesire to become a part of the existing C. P. & G unit and may bebargained for as part of such unit; otherwise,they will be consideredas having elected to remain separategroupsfor the purposes of collec-tive bargaining.II.As to the time when further elections should be heldand the determination of eligibilityThe parties are agreed that furtherelections in these proceedingsshould be held at or near the peak employment of this year's canning3SeeMatter of Rubin E Rappeport,et al.,62NL. R. B. 1188, and Supplemental Decision,Certification,Direction, and Order issued August 3, 19454SeeMatter of Demuth Glass Works,Inc,53N L. R B 451, and SupplementalDecisionissued February 12, 1944. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDseason.The Unions, however, are in disagreement as to the need fora qualifying period of employment and also as to how soon the electionsshould be conducted after the date of the eligibility pay roll.The C. I. O. originally requested at the reopened hearing that noqualifying period of employment be required. However, it later suggested,by way of compromise with the A. F. L., that the elections be heldwithin 10 days after the week selected as determining eligibility to vote.On the other hand, the A. F. L. adheres to its request for retention ofthe 25-day eligibility provision set forth in the Board's earlier Decisionand Direction of Election. In support of its request, the A. F. L. urgesthat, as a means of determining eligibility under the claimed 25-dayeligibility provision, the elections be conducted 4 weeks after the selectedeligibility period.Although in our original Decision and Direction of Elections, weadopted the agreement of the parties with respect to the use of a 25-dayeligibilityperiod and further indicated in our Supplemental Decisionand Order the desirability of a master eligibility list for employees inthe C. P. & G. unit, the evidence at the reopened hearing convinces theBoard that a 25-day eligibility period which of necessity, would have tobe established by a chaster eligibility list, cannot, as a practical matter,be employed in the conduct of the elections in view of the difficultiesarising from employment instability in a multi-seasonal industry.5In the light of these considerations, it is our opinion that the mostrepresentative electionsmay be obtained by providing that employeeswho actually work in any unit or voting group as defined in this and ourearlier decision during the pay-roll period to be selected as representativeof employment during the peak period of the canning season and whoare employed in that unit or voting group on the date of the election,shall be entitled to participate therein sWe shall confine the group ofeligible employees exclusively to those employees who meet both require-ments.We intend elimination of employees who performed no workduring the pay-roll period of eligibility because of illness or because they'The record discloses that the preparation in advance of the elections of a satisfactorymaster eligibility list showing 25 days prior employment within the CP&G unit, cannot beaccomplished without prohibitive expense and extreme difficulty, mainly by reason of theunavailability of social security data required for the purpose of checking the identity ofemployees within the CP&G unit.GBy virtue of the requirement of employment both during the eligibility period and on thedate of the elections, and the lapse of time whichnormally occursbetween theeligibilitypay-roll period and the actual elections, only those employees who have been employed withinthe CP&G unit a sufficient length of time to acquire a recognizedinterestin the election willbe entitledto participatetherein, substantially in accord with the eligibility contention of theA. F. L. and thecompromise suggestion offered in this regard by the C. I. O. BERCUT-RICHARDS PACKING COMPANY, ET AL609had been temporarily laid off,7 and also of employeeswho, although theyworked during the period of eligibility, lost their employee status throughresignation or lawful discharge prior tothe election.Conversely,wepropose to permit voting of employees who subsequentto working duringthe eligibility pay-roll period are temporarily laid off and who, for thatreason or because of temporary illness or excused absence,are not inactualwork status on the day of the election. Employeesotherwiseelig ble to vote in the C. P. & G. unit who, on the date of theelection,are employed in that unit elsewhere than at the plant at which they wereemployed during the period of eligibility, shall vote at the plant wherecurrently employed.The ballots of such employeeswill be segregatedand the fact of their employment in the C. P. & G. unit during theperiod of eligibility will be determinedsubsequentto theelections.III.The form of the ballotThe C. I. 0. desires to appear on the ballot as F. T. A.-C. I. 0. TheA. F. L. requests that it appear on the ballot as California State Councilof Cannery Union, A. F. of L. The several requests of the C. I. 0. andtheA. F. L. with respect to their own designation on the ballot arehereby granted.The request of the C. I. 0. that the A. F. L. be re-quired to amend its designation on the ballot is hereby denied.There remains the further question as to whether the name of theIndependent or its constituent locals should appear on any of the ballots,and also whether in the election at the plant of Ensher, Alexander &Barsom, Inc., herein called the Ensher plant, the C. I. 0. should be per-mitted a place on the ballot. So far as the Independent is concerned,the evidence indicates that the Independent is either defunct or no longerinterested in the present proceedings. Inasmuch as it did not appear atthe reopened hearing or request that it be allowed to participate in theelections,we shall omit its name from the ballot in all further elections.With respect to the request of the C. I. 0. that its name be includedon the ballot at the Ensher plant, the Board in its earlier Decision andDirection of Election denied the C. I. 0. a place on the ballot at theEnsher plant upon the ground that it had made an inadequate showingof interest among the employees therein. As the basis of its request, theC. I. 0. now relies on the fact that the local of the Independent whichmade a substantial showing both prior to and at the recent election atthe Ensher plant, has become an affiliate of the C. I. 0. The requestof the C. I. 0. is opposed in the present instance by the A. F. L. ThetAlthough this specific elimination will disenfranchise a few employees who, under our normalpractice,would he entitled to vote in the elections, we are of the opinion as previouslystated,that the difficulties presented in conducting elections among seasonal employeesin a multi-seasonal industry are such that it would be administratively impossibleto extendeligibilitybeyond the point indicated above andstillmaintainthe safeguardswhich we have alwaysconsideredessential to the conduct of truly representative elections. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. O. has produced no additional cards in its own name aside fromseven cards which were submitted after the close of the hearing whichpreceded the Board's original Decision and Direction of Elections.Under the circumstances, we shall not at this time include the name ofthe C. I. O. upon the ballot at the Ensher pant.We shall, however,permit the name of the C. I. O. to appear on the ballot providing theC. I. O. submits adequate and timely evidence of its interest to theRegional Director.IV. The time for directing the elections and theselection of the eligibility pay-roll periodWe shall direct that elections be conducted among plants of theC. P. & G. unit during a representative week at the peak of the canningseason. Similarly, we shall conduct elections among the employees of theindependent companies during their respective seasons of peak operationseither at the same time or following the elections of the C. P. & G.unit.However, we shall not at this time select a pay-roll period deter-mining eligibility to vote in any of the elections to be hereinafter directedor a period in which the actual elections shall be held in view of thedifficulty of ascertaining when the peak period of employment in can-ning operations may be expected to occur during the present season.Accordingly, the determination of the eligibility date and the issuance ofa Direction of Election with respect to the C. P & G. unit, the severalvoting groups and the separate units of the independent companies, willbe withheld until such time as the Regional Director for the TwentiethRegion shall advise us that the arrival of a representative period in thepeak season of employment makes appropriate the holding of the electionsamong the employees in the various appropriate units and voting groupshereinabove referred to.8APPENDIX ALocation ofNamePlantF.M. Ball Co.,Inc . ............................OaklandBarron-Gray Packing Company .................. San JoseBercut-RichardsPacking Company .............. SacramentoCaliforniaConservingCompany ............. .... Ryde(MountainView Supply Co., Subsidiary)....HaywardMountain View(PacificPackingCo., Subsidiary) ................ Oakdale$ Counsel for the Companies indicated at the reopenedhearing theCompanies'willingnessto cooperate with theBoard in thefurnishing of such payrollsduringthe peakseason ofoperations as may be requiredin thedetermination of a representative period for purposes ofeligibility. BERCUT-RICHARDS PACKINGCOMPANY, ET Al.611Location ofNamePlantCalifornia Packing Corporation.... ..... ....... #3 San Jose#8 San Leandro# 11 Sacramento# 12 Sacramento# 14 Yuba City#24 Oakland#25 Kinsburg#35 Emeryville#37 Oakland#39 San Jose#10 StocktonChevy ChaseCompany .......................... San JoseDrew Canning Company ........................CampbellEscalon Packers,Inc ............................ EscalonFilice & Perrelli Canning Co . .... .. ......... . RichmondGilroyFoster & Wood Canning Company.... . .........LodiGerber Products Company ...... .......... ... OaklandHarter Packing Company......................Yuba CityH. J. Heinz Company .......................... BerkeleyH ickmott Canning Company........ . .. ......AntiochG W. Hume Company ....... ..... .......... TurlockHunt Foods,Inc . .............................. HaywardL^hbv. 11IcNeill & Libby. ..... .......... ..GridleyNimbusSacramentoSelmaSunnyvaleManteca Canning Company.....................MantecaMissionValleyCanning Company.... ..... ....San JoseMor-Pak Preserving Corporation............StocktonNational Packing Company.....................IsletonOakland Canning Company..................OaklandPratt-Low Preserving Company..................Santa ClaraRydeRichmond-ChaseCompany . .............. .... StocktonSan Jose'Riverbank Canning Company................ ...RiverbankSanta Clara Packing Company ............. ..... San Jose3Includes warehouse in Mountain View696966-46-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDLocation ofNamePlantSanta Cruz Fruit Packing Co . ...................OaklandOrovilleSchukl & Company, Inc . ....................... SunnyvaleNiles,The Shaw Family, Inc ................. ........ San JoseStockton Food Products, Inc . .................... StocktonSutter Packing Company ........................ Palo AltoThornton Canning Company .....................ThorntonTri-Valley Packing Association .................. ModestoSan JoseTurlock Cooperative Growers ................... TurlockU. S. Products Corporation, Ltd . ................ San JoseWestern CaliforniaCanners..................... AntiochFrank M. Wilson Company,Inc ................. Stockton